United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 07-2179
                                 ___________

Clay Wallace,                             *
                                          *
             Appellant,                   *
                                          *
      v.                                  * Appeal from the United States
                                          * District Court for the
John Cottle, sued in his official and     * Eastern District of Missouri.
individual capacities; Lincoln County, *
Missouri; Kerry Mills,                    * [UNPUBLISHED]
                                          *
             Appellees,                   *
                                          *
Jason Manyx,                              *
                                          *
             Defendant,                   *
                                          *
Danny Torres,                             *
                                          *
             Appellee.                    *
                                     ___________

                            Submitted: September 5, 2008
                               Filed: September 23, 2008
                                ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.
       Clay Wallace appeals the district court’s1 adverse grant of summary judgment
in his civil rights action. Having considered Wallace’s arguments for reversal and
conducted de novo review, see Hartsfield v. Nichols, 511 F.3d 826, 829 (8th Cir.
2008), we find no reason to overturn the district court’s well-reasoned opinion.
Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable Frederick R. Buckles, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
                                        -2-